 



Exhibit 10.1
AMENDMENT TO OPTION TO PURCHASE REAL PROPERTY
     THIS AMENDMENT TO OPTION TO PURCHASE REAL PROPERTY, made this 31st day of
August, 2007, by and between ERBIN REGAR TODD and ERBIN REGAR TODD, JR.,
(“SELLER’) and OZARK ETHANOL, LLC, a Delaware Limited Liability Company
(“BUYER);
     SELLER and BUYER executed a certain OPTION TO PURCHASE REAL PROPERTY (the
“OPTION”) dated September 8, 2006 and the parties desire to amend the OPTION.
     NOW, THEREFORE, in consideration of the sum of $10,000.00 paid by BUYER to
SELLER, the receipt of which is hereby acknowledged by SELLER, the parties
agree:
     1. The OPTION is hereby amended as follows:
     A. Paragraph 1 of the OPTION is amended:
          a. By changing August 31, 2007 to August 31, 2008; and
          b. By adding the following tract:
          The South 400 feet of the Northwest Quarter (NW 1/4) of Section 11,
Township Thirty-five (35), Range Thirty-two (32), Vernon County, Missouri.
     B. Paragraphs 4 and 11 of the OPTION are amended by changing 232.27 acres
to 256 acres.
     2. In all other respects the OPTION shall remain in full force and effect,
subject only to the foregoing amendments.

1



--------------------------------------------------------------------------------



 



            SELLER:
      /s/ Erbin Regar Todd       ERBIN REGAR TODD           

                  /s/ Erbin Regar Todd, Jr.       ERBIN REGAR TODD, JR.         
 

            BUYER:
OZARK ETHANOL, LLC
      BY: /s/ Jim McClendon       JIM MCCLENDON       Authorized person in this
LLC     

ACKNOWLEDGMENT

             
STATE OF MISSOURI
    )      
 
    )     s s .
COUNTY OF VERNON
    )      

     On this 31 day of AUGUST, 2007 before me personally appeared ERBIN REGAR
TODD, a widower by the death of his wife, Margaret Agnes Todd, who died on the
26th day of January 1998, and who is buried at the Newton Cemetery, Nevada,
Missouri, from whom he was never divorced, not having since her death remarried,
to me known to be the person described in and who executed the foregoing
instrument and acknowledged that he executed the same as his free act and deed.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal at my office in Nevada, Missouri, the day and year first above written.
(SEAL)

                  /s/ Lisa J. Greenlee       Notary Public, State of Missouri
     
LISA J. GREENLEE
NOTARY PUBLIC, VERNON CO.
STATE OF MISSOURI
COMMISSION EXP.02/25/10
COMMISSION #06436757     

2



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

             
STATE OF MISSOURI
    )      
 
    )     s s .
COUNTY OF VERNON
    )      

     On this 31st day of AUGUST, 2007 before me personally appeared JIM
MCCLENDON, Chairman of Ozark Ethanol, LLC, a Delaware LLC, authorized to do
business in the State of Missouri, to me known to be the person described in and
who executed the foregoing instrument and acknowledged that he executed the same
and that said instrument was signed and sealed in behalf of this limited
liability company by authority of the its members and acknowledges the said
instrument to be the free act and deed of said limited liability company, Ozark
Ethanol, LLC
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal at my office in Nevada, Missouri, the day and year first above written.
(SEAL)

                  /s/ Doris Ann Fast       Notary Public, State of Missouri
     
DORIS ANN FAST
Notary Public -- Notary Seal
State of Missouri -- County of Barton
My Commission Expires Jan. 15, 2010
Commission # #06439923     

JOINDER BY SPOUSE
     DENISE R. TODD, wife of ERBIN REGAR TODD, JR., executes this JOINDER OF
SPOUSE attached to the AMENDMENT TO OPTION TO PURCHASE REAL PROPERTY between
ERBIN REGAR TODD and ERBIN REGAR TODD, JR., and OZARK ETHANOL, LLC. She joins as
a party to that option, consents thereto to the end that the arrangement
envisioned by the agreement should not be a transaction in fraud or her marital
rights. She understands this document will be attached to the AMENDMENT TO
OPTION TO PURCHASE REAL PROPERTY to affirm her consent thereto.
     IN TESTIMONY WHEREOF, DENISE R. TODD executes this JOINER BY SPOUSE this
31st day of August, 2007.

                  /s/ Denise R. Todd       DENISE R. TODD, wife of ERBIN REGAR 
    TODD, JR.     

3



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

             
STATE OF MISSOURI
    )      
 
    )     s s .
COUNTY OF VERNON
    )      

On the day hereinabove stated before personally appeared DENISE R. TODD, wife of
ERBIN REGAR TODD, JR., known to be the person described in and who executed the
foregoing instrument and acknowledged that he executed the same as his free act
and deed.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official
seal at my office in Nevada, Missouri, the day and year first above written.
(SEAL)

                  /s/ Lisa J. Greenlee       Notary Public, State of Missouri
     
LISA J. GREENLEE
NOTARY PUBLIC, VERNON CO.
STATE OF MISSOURI
COMMISSION EXP.02/25/10
COMMISSION #06436757     

4